DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31, 33, 34, 37, 39, 42, 43, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 6113874 A) in view of Joshi (US 6123542 A) and Leger (US 20040259045 A1).
Regarding claim 31, Kobayashi discloses a method of carrying out combustion in a furnace, comprising 
(i) passing fuel gas which is syngas from a thermo-chemical regenerator into a duct having an outlet that is connected to the interior of the furnace (Figs. 1, 4), and
(v) combusting a mixed stream (syngas mixture) in said furnace with one or more oxidant streams (see Figs. 1, 4 of Kobayashi showing an“O2” stream) injected into said furnace (Kobayashi discloses or suggests in col. 7, lines 20-25 and in Figs. 1, 4 that the syngas entering the furnace is combusted with the oxidant stream O2 in the furnace)
Kobayashi fails to disclose:
	the fuel gas velocity recited in step (i);
(ii) injecting at least one stream of motive gas having a velocity of at least 100 feet per second from a nozzle in the duct having an internal diameter D into the syngas in the duct at an upstream distance L from the interior wall of the furnace wherein the mass flow rate of the motive gas injected into the fuel gas is less than 60% of the mass flow rate of the fuel gas into which the motive gas is injected, 
(iii) under conditions such that the value of (L/D).times.(N/R) is from 4 to 25, wherein N is the number of streams of motive gas injected into the syngas in the duct and R is the ratio of the total mass flow rate of syngas passed into the duct to the total mass flow rate of the stream, or all of the streams, of motive gas injected into the duct, thereby entraining the syngas into the motive gas stream in the duct and forming in the duct at least one mixed stream comprising a mixture of the syngas and the motive gas and having a velocity greater than 50 feet per second, 
(iv) passing said mixed stream comprising a mixture of the syngas and the motive gas at a velocity of greater than 50 feet per second from said duct into said furnace, and 
(v) combusting the mixed stream in said furnace with one or more oxidant streams injected into said furnace. 

Joshi teaches or suggests:
	(i) passing a fuel gas at a velocity of less than 50 feet per second into a duct having an outlet that is connected to the interior of the furnace (col. 7, lines 65-67);
 (ii) injecting at least one stream of motive gas (oxidant) having a velocity of at least 100 feet per second from a nozzle in the duct having an internal diameter D into the fuel gas in the duct at an upstream distance L from the interior wall of the furnace (col. 7, line 65-col. 8, line 2; Fig. 2) (L/D ranges from from 0.68 to 8) [L/D = (Lc+Le)/Ds or (Lc+Le)/Dc, where Dc>=110% of Ds, see col. 3, line 21; see also col. 6, lines 7-14], 

(iv) passing said mixed stream at a velocity of greater than 50 feet per second from said duct into said furnace (abstract).

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kobayashi to comprise the following steps:
(i) passing syngas at a velocity of less than 50 feet per second into a duct having an outlet that is connected to the interior of the furnace
(ii) injecting at least one stream of motive gas having a velocity of at least 100 feet per second from a nozzle in the duct having an internal diameter D into the syngas in the duct at an upstream distance L from the interior wall of the furnace, 
(iii) thereby entraining the syngas into the motive gas stream in the duct and forming in the duct at least one mixed stream comprising a mixture of the syngas and the motive gas and having a velocity greater than 50 feet per second, 
(iv) passing said mixed stream comprising a mixture of the syngas and the motive gas at a velocity of greater than 50 feet per second from said duct into said furnace, and 
(v) combusting the mixed stream in said furnace with one or more oxidant streams (see Fig. 4 of Kobayashi showing an“O2” stream) injected into said furnace (Kobayashi discloses or suggests in col. 7, lines 20-25 and in Figs. 1, 4 that the syngas from the burner is combusted with the oxidant stream O2 in the furnace; see also Fig. 3 of Joshi showing a flame 38, i.e., combustion, inside the furnace; see also Joshi in col. 9, lines 55-59 teaching that the flame hugs the furnace wall, which means that combustion continues onward from the outlet of the burner). 


Both Kobayashi and Joshi do not disclose “wherein the mass flow rate of the motive gas injected into the fuel gas is less than 60% of the mass flow rate of the fuel gas into which the motive gas is injected”.  However, the claimed percentage is a matter of optimizing the oxygen-fuel ratio and staging combustion.   It has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, it is a goal in combustion to ensure an optimal mass ratio of oxygen and fuel so that there is complete combustion while reducing unwanted emissions such as CO and NOx.  Staged combustion is one technique for achieving this goal (see Leger, especially paras. 3, 5, 73, 90).  In staged combustion, a sub-stoichiometric amount of fuel and oxidant is burned out of the burner and the remaining fuel is burned with secondary oxidant from the oxidant nozzles.  The claimed ratio of less than 60% ensures sub-stoichiometric combustion out of the burner.  Sub-stoichiometric combustion out of the burner reduces the flame temperature, and reduced flame temperatures prevents overheating of the furnace and burner.  Reduced flame temperatures also reduce the amount of NOx produced.  Therefore, the claimed limitation is a 
Furthermore, the combination discloses (iii) under conditions such that the value of (L/D) x (N/R) is from 4 to 25 (Joshi teaches an L/D ranging from 0.68 to 8; see Joshi above), wherein N (Joshi teaches N=1) is the number of streams of motive gas injected into the syngas in the duct and R is the ratio of the total mass flow rate of syngas passed into the duct to the total mass flow rate of the stream, or all of the streams, of motive gas injected into the duct (R >=1.67 since R >= 1/0.60 where 0.60 is found from step ii and the Examiner asserted that claimed 60% can be found through experimentation),

Regarding claim 33, modified Kobayashi discloses wherein said motive gas has an oxygen content of at least 75 vol. % oxygen (Joshi; col. 5, lines 61-67).
Regarding claim 34, modified Kobayashi discloses wherein the oxygen content of the mixture of motive gas and fuel gas is less than the stoichiometric requirement for complete combustion of the fuel gas in the mixture, and wherein one or more secondary streams of gaseous oxidant comprising oxygen is injected into the furnace to combust with the remainder of the fuel gas in the mixture (see comments in the rejection of claim 31). 
Regarding claim 37, modified Kobayashi discloses wherein said fuel gas is combusted in said furnace with oxidant comprising at least 75 vol. % oxygen (Joshi; col. 5, lines 61-67).
Regarding claim 39, modified Kobayashi fails to disclose wherein said at least one stream of motive gas injected into the fuel stream in the duct has a velocity of at least 400 feet per second.  However, the claimed velocity is a matter of optimization.  The velocity of the motive gas determines the location of the flame relative to the inner walls of the furnace.  A low velocity would result in a flame that is closer to the burner and the wall of the furnace adjacent the burner.  A higher velocity would result in a flame that is farther from the burner but closer to an opposing wall of the furnace.  It is important that the flame is not too close to the burner or 
Regarding claim 42, modified Kobayashi fails to disclose wherein the motive gas comprises oxygen and the mass flow rate of the motive gas injected into the fuel gas provides between 5% to 35% of the stoichiometric mass flow rate of oxygen required for complete combustion of the fuel gas into which the motive gas is injected.  However, this limitation is a matter of optimization.  This was discussed in the rejection of claim 31.  In the rejection of claim 31, it was asserted that staged combustion is a common technique for reducing flame temperatures and certain unwanted emissions.  The claimed percentage affects the flame temperature out of the burner and the percentage of the fuel combusted out of the burner.  It would have been obvious to optimize the claimed percentage to control the flame temperature, the NOx produced, and the temperature of the burner.  
Regarding claim 43, modified Kobayashi discloses wherein said mixed stream is passed from said duct into said furnace at a velocity greater than 100 feet per second (the mixture’s velocity would be somewhere between the velocity of the fuel and velocity of the oxidant; Joshi teaches a fuel gas velocity up to 150 ft/s and an oxidant velocity up to 300 ft/s).
Regarding claim 47, modified Kobayashi fails to disclose wherein said combustion of the mixed stream with one or more oxidant streams injected into said furnace forms a flame that does not visibly touch the interior walls or ceiling in the furnace.  However, this limitation is not given patentable weight since it is an intended result of a process step.  See MPEP 2111.04 (I).  Nevertheless, this limitation can be found through routine experimentation.  This was discussed in the rejection of claim 39.  




Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the cited prior art does not disclose (v) combusting the mixed stream in said furnace with one or more oxidant streams.  The Examiner respectfully disagrees.  Kobayashi discloses combustion of syngas with an oxidant stream inside the furnace.  Joshi teaches that the combustion of the mixed stream initiates inside the burner but continues into the furnace.  See the rejection of claim 31 for citations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762